Citation Nr: 1027099	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a dental disorder for 
Department of Veterans Affairs (VA) treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2008, the Veteran testified before a Veteran's Law 
Judge (VLJ) at the Cleveland, Ohio RO.  A transcript of the 
hearing is of record.  

In February 2009, the Board remanded this matter to the RO to 
request private dental records.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of each claim (as reflected in the February 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

In March 2010, the Veteran was notified that the VLJ who 
conducted the hearing is no longer employed by the Board and he 
was offered the opportunity to testify at another hearing.  The 
Veteran informed VA that he did not wish to appear at a hearing 
and to consider his claim on the evidence of record.      


FINDINGS OF FACT

1.  The preponderance of evidence shows that the Veteran was not 
diagnosed with a dental disorder to include residuals of an in-
service dental trauma at any time during the pendency of the 
appeal.

2.  The preponderance of evidence reveals that the Veteran does 
not have a service-connected dental disability, he was not a 
prisoner of war during military service, he has not filed a 
previous application for dental treatment, a dental disorder is 
not aggravating a service-connected disability, he is not in 
receipt of a100 percent disability rating for service-connected 
disabilities, he is not participating in a rehabilitation program 
and he is not receiving care or service under 38 U.S.C.A. chapter 
17. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental trauma for 
compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1712, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.381, 4.150 
(2009).

2.  The criteria for entitlement to VA outpatient dental 
treatment are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that 
VCAA letters dated in March 2005 and August 2009, satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2005 VCAA letter informed the 
Veteran of what evidence was required to substantiate his service 
connection claim for a dental disorder.  The letter also informed 
the Veteran of his and VA's respective duties for obtaining 
evidence.  The letter requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran.  This 
information was provided before the initial unfavorable decision 
by the AOJ.

The August 2009 letter notified the Veteran of how VA determines 
the disability rating and effective date if his claim is granted.  
The Board observes that this portion of the duty to notify was 
provided subsequent to the initial AOJ decision.  Nonetheless, 
this error is not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ readjudicated the case by way of the supplemental 
statement of the case issued in February 2010 after the notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the reasons 
stated above, it is not prejudicial to the Veteran for the Board 
to proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment records, 
VA treatment records, private treatment records, lay statements 
and a transcript of the October 2008 Board hearing.  

The Board acknowledges that the Veteran was not provided with a 
VA examination in conjunction with his dental claims; however, 
the evidence of record does not warrant an examination because 
there is sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
medical evidence of record does not show a current diagnosis of a 
dental disorder.  Furthermore, there is no indication in the 
service dental and treatment records that the Veteran had any 
dental trauma.  Based on the foregoing, the Board concludes that 
VA is not required to provide the Veteran with a VA examination 
in conjunction with his claims.

In addition, as noted above, these claims were previously 
remanded in February 2009 to request private dental records.  The 
Board observes that the RO sent a letter to two private dentist's 
after obtaining the proper release from the Veteran.  The RO 
received a response that the records were no longer available as 
the dentist sold his practice.  The other dentist office did not 
respond, even after the RO sent another request.  The RO informed 
the Veteran that he was ultimately responsible for obtaining this 
information.  Accordingly, the Board finds that there has been 
substantial compliance with the February 2009 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, there is no indication in the file that there are 
additional relevant records available that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claim for Service Connection

The Veteran contends that he has bleeding gums and dental 
infections from eating local food in Thailand while on active 
military duty.  He also contends that his current dental 
disorders may be related to trauma associated with or in the 
general location of the dental area while in active military 
service.  

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus and loss of a portion of 
the maxilla.  Compensation is available for loss of teeth only if 
due to loss of substance of the body of the maxilla or mandible.  
See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 
9913, Note.

After a careful review of the record, the Board concludes that 
the record does not contain any medical evidence of a current 
dental disability to include impairment of the mandible, loss of 
a portion of the ramus, loss of a portion of the maxilla or any 
residual dental disorder due to trauma.  The post-service record 
is negative for any complaints, diagnoses, or treatment related 
to a dental disorder or residuals of a dental trauma.  The 
Veteran did not submit any medical evidence to support his claim 
of a current dental disorder.  In fact, the Veteran testified 
that he did not have any treatment for his bleeding gums since 
service.  See Hearing Transcript at 9.  He indicated that he 
self-medicates with hydrogen peroxide, which eventually stops the 
bleeding.  Id.

The record does contain copies of payment receipts for private 
dental treatment between October 1983 and May 1984.  The 
description of the treatment reveals that the Veteran received 
routine treatment to include a root canal and a crown.  There is 
no indication that the Veteran sought treatment for bleeding 
gums.  Furthermore, as the treatment occurred in 1983 and 1984, 
it is not evidence of a current disability.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement of a current disability is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim).

The Board recognizes that the Veteran is competent to report 
observable symptoms, such as bleeding gums.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2) (2009).  
However, the Veteran is not competent to report that he has a 
specific diagnosis of a dental disorder, because that assessment 
does not involve a simple diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the Veteran's 
statements that he currently has a dental disorder have no 
probative value because lay persons are not competent to offer 
medical opinions as to specific diagnoses that require special 
knowledge.  

In light of the above, the Board must conclude that the 
preponderance of the evidence of record does not show the Veteran 
being diagnosed with a dental disorder or residuals of an in-
service dental trauma at any time during the pendency of the 
appeal.  See  McClain, 21 Vet. App. at 321.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, entitlement to service 
connection for a dental disorder must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 4.150. 

III.  Merits of the Claim for Dental Treatment

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381 (2009).  As 
provided by VA regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease are not considered to be disabling conditions, but may be 
considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  See 
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 
(2009).   

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service; (2) Teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as nonrestorable will not be service connected 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  It is important to note that teeth extracted because 
of chronic periodontal disease will be service connected only if 
they were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including veterans having a compensable 
service-connected dental condition (Class I eligibility); one-
time treatment for veterans having a noncompensable service-
connected dental condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior applications 
for, and received, dental treatment from VA for noncompensable 
dental conditions but were denied replacement of missing teeth 
that were lost during any period of service prior to his or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent 
rating by reason of individual unemployability (Class IV 
eligibility); those who participate in a rehabilitation program 
under 38 U.S.C. chapter 31 (Class V eligibility); and those who 
are scheduled for admission or who are otherwise receiving care 
and services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board has examined all the classifications of dental 
disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none 
that would apply to the Veteran.  In this regard, the Veteran 
does not meet the requirements of class I because, as discussed 
in detail above, he does not have a service-connected compensable 
dental condition or disability.  The Veteran also fails to 
establish eligibility for Class II treatment, one-time dental 
treatment for Veterans having a noncompensable service-connected 
dental condition or disability in existence at the time of 
discharge, because a review of the record on appeal shows that he 
waited until 2005, approximately 31 years after his separation 
from active duty service in September 1974, to apply for these 
benefits and such claims must be made within one year after a 
claimant's separation from active military service.   

He does not meet the requirements of class IIa because he does 
not have a dental condition or disability that is the result of 
combat wounds or other service trauma.  The Board recognizes that 
the service dental records show that in May 1971 the Veteran 
complained of pain in the upper right side, resulting in tooth #2 
being extracted.  He also received some fillings during service.  
However, this does not constitute dental trauma for establishing 
VA outpatient treatment, as a matter of law.  Therapeutic and 
restorative dental treatment, for example, fillings, bridges, and 
extractions, almost always involves physical impact of the teeth.  
The intended effect of dental treatment performed in service, 
including extractions of teeth, is not considered dental trauma 
as the term is defined in 38 C.F.R. §§ 3.381 and 17.161. See also 
38 U.S.C.A. § 7104(c) (2009); Smith v. West, 11 Vet. App. 134 
(1998).  To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental trauma.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, the 
Board finds the Veteran did not experience dental trauma during 
military service. See 38 C.F.R. §§ 3.381 and 17.161. 

Furthermore, the Veteran fails to establish eligibility for Class 
II(b), II(c), IIR, because he does not claim and the record does 
not show that he was ever a prisoner of war or that he filed a 
claim for dental treatment prior to the February 2005 claim.   He 
does not meet the requirements of class III because he does not 
have a dental condition or disability that has been medically 
determined to be aggravating a service-connected condition.  The 
Veteran does not meet the requirements of class IV because his 
service-connected disability is not rated as 100 percent 
disabling.  The Veteran also fails to establish eligibility for 
Class  V and VI treatment, as he does not claim and the record 
does not show that he participates in a rehabilitation program 
under 38 U.S.C. Chapter 31 or he is otherwise receiving care and 
services under 38 U.S.C. Chapter 17.  See 38 C.F.R. § 17.161 (a). 

						
ORDER

Entitlement to service connection for a dental disorder is 
denied.

Entitlement to service connection for VA treatment purposes is 
denied.
.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


